Citation Nr: 0619187	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  02-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ear 
infection. 
 
2.  Entitlement to service connection for a right duodenal 
ulcer. 
 
3.  Entitlement to an increased rating for eczematoid 
dermatitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1939 to October 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

As noted in the previous Board remands, the issues of service 
connection for respiratory allergies, sinus allergies, and 
bilateral hearing loss, were raised, but have not been 
decided.  These issues are again referred to the RO for 
appropriate action.

The veteran filed a motion to advance his appeal on the 
Board's docket.  That motion was granted.  38 U.S.C.A. § 7107 
(West 2005); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
presence of a current active ear disease. 
 
2.  There is no competent medical evidence showing the 
presence of a current ulcer. 
 
3.  With regard to the veteran's eczematoid dermatitis, the 
claims folder contains neither evidence of constant exudation 
or itching, extensive lesions, or marked disfigurement 
involving an exposed surface or extended area, nor evidence 
of systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, for a total duration of six weeks or 
more during the past 12-month period.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear 
infection are not met.  38 U.S.C.A. § 1110, 1131 (West 2005); 
38 C.F.R. § 3.303 (2005). 
 
2.  The criteria for service connection for a right duodenal 
ulcer are not met.   
38 U.S.C.A. § 1110, 1131 (West 2005); 38 C.F.R. § 3.303 
(2005). 
 
3.  The schedular criteria for a rating in excess of 10 
percent for eczematoid dermatitis are not met.  38 U.S.C.A. 
§ 1155(West 2005); 38 C.F.R. § 4.1, 4.2, 4.118, Diagnostic 
Code (DC) 7806 (2005); 38 C.F.R. § 4.118, DC 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran is seeking service connection for both a right 
ear infection and for a duodenal ulcer.  The preponderance of 
the evidence is against both claims, because there is no 
evidence of a current disability for either claim.

To establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Right Ear Infection

The first element, medical evidence of a current ear 
infection, is not met.  The veteran was afforded a VA ear 
disease examination in May 2005.  The VA examiner diagnosed 
the veteran's hearing loss and tinnitus and noted a history 
of otorrhea.  When asked whether an active ear disease is 
present, the examiner responded no.  The examiner also stated 
that there is no current middle or inner ear infection.  The 
only complications noted were hearing loss and tinnitus.  

Prior to the May 2005 VA examination, the most recent 
evidence of an ear infection in the claims folder is the 
November 1982 note by Dr. Neal.  At that time the veteran 
described his ears as feeling stopped up.  He was treated and 
then described by the doctor as asymptomatic.  

Because there is no evidence of a current ear infection or 
other ear disease, the first element of service connection is 
not met, and the claim must be denied.

Duodenal Ulcer

The first element, medical evidence of a current ulcer, is 
not met.  The veteran was afforded a VA examination in April 
2005 to determine the nature and etiology of his ulcer 
disease.  The examiner noted the veteran's history of peptic 
ulcer disease since the 1950s, and noted the veteran's 
abdominal scar from his subtotal gastrectomy.  At the time of 
the examination, the veteran had no complaints of circulatory 
disturbances after meals, hypoglycemic reactions, diarrhea, 
colic, distention, nausea, or vomiting.  He did have 
constipation.  The VA examiner diagnosed the veteran as 
"status post peptic ulcer disease with no evidence of 
recurrence."  

The VA and private medical records in the claims folder since 
1988 reflect complaints of abdominal pain leading to a 
diagnosis and treatment of prostate cancer.  At the time of 
the April 2005 VA examination, the veteran felt no pain or 
tenderness of the abdomen.  There is no evidence in the 
record of a current active ulcer disease.  

It should be noted that the April 2005 VA examiner also 
opined as to the lack of a nexus between the veteran's 
subtotal gastrectomy in the 1950s and his service.  The 
examiner noted that there is no evidence in the claims folder 
of a stomach condition in service.  While the claims folder 
does contain documentation of the veteran's in-service 
hospitalization for a duodenal ulcer, his complete service 
medical records were destroyed by fire.  "[W]here the 
service medical records are presumed destroyed . . . the 
[Board's] obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski,  
1 Vet. App. 365, 367 (1991).  This does not establish a 
heightened benefit of the doubt.  What exists is a heightened 
duty to consider the applicability of the benefit of the 
doubt, to assist the veteran in developing the claim, and to 
explain the decision when the veteran's medical records have 
been destroyed.  See id.  Rather than lowering the legal 
standard for proving a claim for service connection, this 
case law increases the obligation to evaluate and discuss in 
the decision all of the evidence that may be favorable to the 
veteran.

The statements made by the veteran's family members as to his 
complaints of stomach pain have been considered.  The record 
does not reflect that any of these individuals are medical 
professionals.  As lay persons, these individuals are not 
competent to render a medical opinion as to diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Because there is no evidence of a current disability with 
regard to a duodenal ulcer, the veteran's claim must be 
denied.

Increased Rating

The veteran is seeking an increased rating for his service 
connected eczematoid dermatitis, contending that his skin 
condition is more disabling than currently evaluated.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 
4, which sets forth separate rating codes for various 
disabilities.  Generally, a disability must be considered in 
the context of the whole recorded history.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.   
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown,  
7 Vet. App. 55 (1994).  

The veteran's skin condition is rated under 38 C.F.R. § 
4.118, Diagnostic Code (DC) 7806.  By regulatory amendment, 
effective August 30, 2002, changes were made to the schedular 
criteria for evaluating diseases of the skin. 

In deciding such a case, a determination must be made whether 
the previous or revised version is more favorable to the 
veteran. However, if the revised version is more favorable, 
the retroactive reach of that regulation can be no earlier 
than the effective date of the change, and VA must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change which, in this case, is 
August 30, 2002.  See 38 U.S.C.A. § 5110(g).

Under the old criteria, a 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
provided for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  

Under the new criteria, a 10 percent rating is warranted when 
at least 5 percent, but less than 20 percent of the entire 
body, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, 
were required for a total duration of less than six weeks 
during the past 12-month period.  For a 30 percent rating, 20 
to 40 percent of the entire body or 20 to 40 percent of the 
exposed areas are affected, or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, were 
required for a total duration of six weeks or more during the 
past 12-month period. 

Evidence relevant to the current level of severity of the 
veteran's eczematoid dermatitis includes three VA skin 
examinations.  

In August 2001, a VA examiner diagnosed asteatotic dermatitis 
with secondary pruritus (itching) periodically active over 
the veteran's posterior legs.  It was inactive at the time of 
the examination, but the examiner noted that it was clear, 
characterized by severe pruritus, and was intermittent and 
constant over his posterior legs, popliteal areas and thighs.  
There was no indication that there was constant exudation or 
itching, extensive lesions, or marked disfigurement at that 
time.

The veteran was again examined in March 2004.  At this time 
the examiner diagnosed eczematoid dermatitis covering 17% of 
his entire body, 4% of an exposed area of his forearm.  The 
areas affected at that time were described as a reddened 
popular-type rash.  The veteran reported burning stinging and 
itching, but no systemic or neurological symptoms.  At the 
time of that examination, the veteran had just reinitiated 
treatment with allergy injections.  He also used 
triamcinolone acetonide and Aveno lotion to degrease the rash 
and itching.  He reported that the rashes are constant, but 
he describes it coming and going in different areas of the 
body.  While the rashes were described as itchy, constant 
exudation or itching, extensive lesions, or marked 
disfigurement were not apparent from the examination report.  
The rash area covered less than 20 percent of his body and 
there was no systemic treatment reported.  

The most recent VA examination was in April 2005.  The 
examiner noted the veteran's history of recurrent and 
intermittent eczema of the skin since service.  The current 
rash was described as a 10 cm x 4 cm eczema type lesion of 
the right thigh and a 6 cm x 2 cm lesion of the right 
proximal knee.  There is no scarring reported from the 
previous rashes.  The total area covered was approximately 
2%.  The veteran reported treating with an over the counter 
salve with good results and no side effects.  No constant 
exudation or itching, extensive lesions, or marked 
disfigurement were reported, the rash area covered less than 
20 percent of his body, and there was no systemic treatment 
reported.  

The record is negative for any evidence of constant exudation 
or itching, extensive lesions, or marked disfigurement 
involving an exposed surface or extended area.  The record is 
also negative for any indication that the veteran has 
undergone systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, for a total duration of six weeks or 
more during the past 12-month period.  As such, under either 
version of the rating criteria, the preponderance of the 
evidence is against an increased disability rating for the 
veteran's service connected eczematoid dermatitis.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA sent the veteran a letter in December 2004 that gave him 
adequate notice with regard to all issues under appeal  This 
letter notified the veteran of the evidence necessary to 
establish entitlement to both service connection and an 
increased rating.  The letter also notified the veteran of 
what he was expected to provide and what VA would obtain on 
his behalf, and asked the veteran to provide VA with any 
evidence he may have pertaining to his appeal.  This letter 
satisfied VA's duty to notify.  Any defect with respect to 
the timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2005); 38 C.F.R. § 3.159(c), (d) (2005).  Here, the claim 
file contains the veteran's statements, several lay 
statements, service, non-VA and VA medical records, and the 
several VA examination reports.  The veteran requested, but 
then cancelled a hearing.  

The veteran's complete service medical records are not in the 
claims folder and appear to have been destroyed by fire.  VA 
attempted to gain access to morning reports and hospital 
records, but was told that additional information was needed, 
such as information on the veteran's assigned unit at the 
time of treatment.  VA contacted the veteran in September 
2005 for this information.  The veteran responded that he 
knew of no treatment records available from the relevant time 
period.  As such, no service medical records were able to be 
obtained for review.  The veteran has not notified VA of any 
additional available relevant records with regard to his 
claim.  As such, VA met its duty to assist.

In light of the denial of the veteran's claims, no initial or 
revised disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
veteran in adjudicating this appeal.


ORDER

1.  Entitlement to service connection for a right ear 
infection is denied. 
 
2.  Entitlement to service connection for a right duodenal 
ulcer is denied. 
 
3.  An increased rating for eczematoid dermatitis, currently 
rated as 10 percent disabling, is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


